Judgments unanimously reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The verdict in favor of defendant Addison is against the weight of evidence. The verdicts in favor of plaintiffs are inadequate. (Appeal from judgment of Niagara Trial Term in favor of defendant Jake C. Addison, Jr. for no cause of action in an automobile negligence action; also appeal from judgment in favor of plaintiffs against defendants Lydle.) Present—Williams, P. J., Goldman, Henry and Del Vecchio, JJ.